Merrick, O. J.,
with whom concurred Vooriiies, J. The plaintiff is quoad. our laws still a slave. (Acts of 1846, p. 168.) Were we to decree to the plaintiff the legacies bequeathed to her in the will of Charles Barnes, we should recognize her freedom by a judgment which would be final between the parties to this suit. What then would prevent her return to Louisiana? What force would there be in the Act of 1846 after we had recognized her freedom ?
I think for the reasons assigned both by Mr. Justice Buchanan and Mr. Justice Spofford that the judgment of the lower éoúrt ought to be reversed.